        Case: 5:18-cv-02523-JRA Doc #: 31 Filed: 02/14/20 1 of 2. PageID #: 552



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 LATRENT REDRICK and                                   CASE NO. 5:18 CV 02523
 JAMON PRUIETT,
                                                       JUDGE JOHN R. ADAMS
          Plaintiffs,

 -vs-                                                  JOINT MOTION TO HOLD IN
                                                       ABEYANCE PRETRIAL DEADLINES
 CITY OF AKRON, et al.,

           Defendants.



          Parties, by and through counsel, jointly respectfully move the Court to hold in abeyance

the pretrial deadlines set forth in the Court’s Trial Order (Dkt. 25) of January 2, 2020.

Defendants filed their Motion for Summary Judgment (Dkt. 23) on December 6, 2019. The

Summary Judgment is fully briefed. The Court has yet to make a ruling. Defendants have

indicated that, should their Motion for Summary Judgment be denied, they intend to file an

appeal.

          In the interest of judicial economy, the parties move to hold in abeyance the pretrial

deadlines set forth in the Court’s Trial Order. The parties ask this Court that this hold be

extended until the Motion for Summary Judgment is ruled upon, or until the matter can be

addressed at the Final Pretrial scheduled for March 2, 2020.




                                                   1
      Case: 5:18-cv-02523-JRA Doc #: 31 Filed: 02/14/20 2 of 2. PageID #: 553



Respectfully submitted,

 /s/ Sarah Gelsomino                                     EVE V. BELFANCE
 SARAH GELSOMINO (0084340)                               Director of Law
 JACQUELINE C. GREENE (0092733)
 TERRY H. GILBERT (0021948)                              /s/ John Christopher Reece
 MARCUS SIDOTI (0077476)                                 John Christopher Reece (0042573)
 FRIEDMAN & GILBERT                                      Michael J. Defibaugh (0072683)
 The Terminal Tower                                      Assistant Directors of Law
 50 Public Square, Suite 1900                            161 S. High Street, Suite 202
 Cleveland, OH 44113-2205                                Akron, Ohio 44308
 T: (216) 241-1430                                       (330) 375-2030
 F: (216) 621-0427                                       Fax: (330) 375-2041
 sgelsomino@f-glaw.com                                   E-mails:
 jgreene@f-glaw.com                                      JReece@akronohio.gov
 tgilbert@f-glaw.com                                     MDefibaugh@akronohio.gov
 marcus@jordansidoti.com
                                                         Counsel for Defendants
 SYDNEY S. SAFFOLD (0093974)
 SAFFOLD LAW, LLC
 1220 West 6th Street, Suite 303
 Cleveland, Ohio 44113
 (216) 622-2700
 (216) 622-2714 (fax)
 sydneysaffold@gmail.com

 Counsel for Plaintiffs


                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 14, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

                                                /s/ Sarah Gelsomino
                                                SARAH GELSOMINO (0084340)
                                                Attorney for Plaintiffs




                                                    2
